                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION



NORTH PHOENIX ROAD,                                                 Civ. No. 1:19-cv-00676-MC
LLC,


                      Plaintiff,                                    OPINION & ORDER
              v.

IMORTGAGE.COM, INC.;
LOANDEPOT.COM,LLC,

                  Defendants.
_______________________________________

McSHANE, District Judge.

       This matter comes before the Court on a Motion to Dismiss, or in the alternative to Compel

Arbitration filed by Defendants imortgage.com, Inc. and loanDepot.com, LLC, ECF No. 19, and

a Motion for Leave to File Amended Complaint filed by Plaintiff North Phoenix Road LLC, ECF

No. 21. The Motion for Leave to File an Amended Complaint is DENIED as the proposed

amendment is futile. The Court GRANTS Defendants’ alternative Motion to Compel Arbitration

and STAYS this case pending arbitration.



Page 1 –OPINION & ORDER
                                         BACKGROUND

   I.       Factual and Procedural Background

         In April 2011, Defendant imortgage.com, Inc., entered into a lease agreement (the “Lease”)

with the Charles and Dudee Rembert Trust (the “Trust”) for the rental of a commercial office

building in Medford, Oregon.        The assets of imortgage.com, Inc. were sold to Defendant

loanDepot.com, LLC in August 2013 and the First Amended Complaint (“FAC”), ECF No. 14,

alleges that loanDepot.com is the successor in interest to imortgage.com and the assignee and

tenant to the office building along with imortgage.com. On March 12, 2015, Plaintiff North

Phoenix Road, LLC purchased the lease premises and, the FAC alleges, “became the successor

landlord under the Lease.”

         On November 16, 2016, Defendants sent a letter to Plaintiff renewing the Lease for a three-

year term ending on March 31, 2020. Plaintiff accepted the renewal. Plaintiff alleges that

Defendants “repudiated their obligations under the Lease” and ceased to pay rent in January 2019.

Defendants vacated the leased premises on February 22, 2019, although Plaintiff alleges that

Defendants did not leave the premises in the condition required by the Lease.

         Plaintiff seeks to recover a monthly rent of $9,086.82 running from January 2019 through

March 2020, plus anticipated late fees and the cost of restoring the lease premises.

         In March 2019, Plaintiff brought this action in Jackson County Circuit Court. In May 2019,

Defendants removed this case to federal court. The FAC was filed in July 2019 after the Court

granted Defendants’ previous motion to dismiss.

   II.      The Arbitration Clause of the Lease

         Section 14.5 of the Lease, captioned “Dispute Resolution,” provides that: “Any dispute

between the parties relating to the interpretation of their rights and obligations under this Lease




Page 2 –OPINION & ORDER
will be resolved solely by mediation and arbitration in accordance with the provisions of this

Section 14.5.” FAC, Ex 1, at 12. The Lease provides that arbitration will be conducted

according to the Arbitration Rules of the Arbitration Service of Portland, Inc. and that arbitration

will take place in the city or county where the property is located. Id. at 13. The arbitrator is to

be selected by mutual agreement of the parties or, if no agreement can be reached, the arbitrator

will be appointed by the presiding judge of the local Oregon circuit court. Id. With respect to

timing, Section 14.5.3.1 provides: “Any demand for arbitration must be made in writing and

must be made within ninety (90) days after the claim, dispute, or other matter in question has

arisen.” Id.

                                       LEGAL STANDARD

        To survive a motion to dismiss under the federal pleading standards, the complaint must

include a short and plain statement of the claim and “contain sufficient factual matter, accepted as

true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. The plausibility standard . . . asks

for more than a sheer possibility that a defendant has acted unlawfully.” Id. The court is not

required to accept legal conclusions, unsupported by alleged facts, as true. Id.

                                           DISCUSSION

   I.      Arbitrability and the Motion to Dismiss

        Plaintiff’s claim in this case arises from an alleged breach of the Lease. The Lease

provides for mediation and arbitration as the exclusive remedies for non-eviction disputes and

imposes limitations on the time for pursuing those remedies. Defendants move to dismiss on the




Page 3 –OPINION & ORDER
basis that Plaintiff failed to timely follow the necessary procedures and is now time-barred from

seeking arbitration. In the alternative, Defendants move to compel arbitration and stay this case

pending arbitration. Plaintiff opposes dismissal and argues that Defendants have waived

arbitration by litigating this case in federal court.

        There are two categories of “gateway issues” in disputes concerning arbitrability, “each

of which has a different presumption as to whether a court or an arbitrator should decide.”

Martin v. Yasuda, 829 F.3d 1118, 1122 (9th Cir. 2016). The first category of gateway issues are

“questions of arbitrability,” meaning “‘whether the parties have submitted a particular dispute to

arbitration,’” and includes issues “such as ‘whether the parties are bound by a given arbitration

clause’ or whether ‘an arbitration clause in a concededly binding contract applies to a particular

type of controversy.’” Id. at 1123 (quoting Howsan v. Dean Witter Reynolds, Inc., 537 U.S. 79,

83-84 (2002). This first category is for the court to resolve, “‘unless the parties clearly and

unmistakably provide otherwise.’” Id. This first category includes the question of “whether a

party has waived his right to arbitration by litigation conduct.” Id. at 1124.

        The second category of gateway issues are “procedural” arbitrability and are

“presumptively not for the judge, but for an arbitrator, to decide.” Martin, 829 F.3d at 1123

(internal quotation marks and citation omitted, emphasis in original). Questions of procedural

arbitrability include timeliness. Local Joint Executive Bd. v. Mirage Casino-Hotel, Inc., 911

F.3d 588, 596 (9th Cir. 2018) (citing Howsam, 537 U.S. at 84-85).

        Defendants’ Motion to Dismiss and the alternative Motion to Compel Arbitration

implicate both categories of gateway arbitration issues.




Page 4 –OPINION & ORDER
   A. Questions of Arbitrability

       With respect to the first category, questions of arbitrability, neither party appears to

dispute that Plaintiff’s claim falls within the scope of Section 14.5 of the Lease. Plaintiff affirms

that it has waived its right to arbitration under the Lease by filing the original Complaint and

asserts that, by failing to move to compel arbitration earlier in this case, Defendants have waived

their arbitration rights as well. Although Plaintiff does not frame it as such, this amounts to an

argument that Defendants have waived their right to arbitration by their conduct of litigation and,

as noted above, such questions are properly resolved by the courts.

       “The right to arbitration, like any other contractual right, can be waived.” United States

v. Park Place Assocs. Ltd.. 563 F.3d 907, 921 (9th Cir. 2009). Waiver of a contractual right to

arbitration is disfavored, however, and “[a]ny examination of whether the right to compel

arbitration has been waived must be conducted in light of the strong federal policy favoring

enforcement of arbitration agreements.” Fisher v. A.G. Becker Paribas, Inc., 791 F.2d 691, 694

(9th Cir. 1986). Consequently, a party “arguing waiver of arbitration bears a heavy burden of

proof.” Id. (internal quotation marks and citation omitted). A party seeking to prove waiver of a

right to arbitration must demonstrate: “(1) knowledge of an existing right to compel arbitration;

(2) acts inconsistent with that existing right; and (3) prejudice to the party opposing arbitration

resulting from such inconsistent acts.” Martin, 829 F.3d at 1124 (internal quotation marks and

citation omitted).

       In the present case, there is no suggestion that any party was unaware of the Lease’s

arbitration clause. The Court therefore turns to the second element. There is no concrete test to

determine whether a party has taken steps inconsistent with a right to compel arbitration, but the

Ninth Circuit has held that “extended silence and delay in moving for arbitration may indicate a




Page 5 –OPINION & ORDER
conscious decision to continue to seek judicial judgment on the merits of [the] arbitrable claims,

which would be inconsistent with a right to arbitrate.” Martin, 829 F.3d at 1125 (internal

quotation marks and citation omitted). “We find this element satisfied when a party chooses to

delay his right to compel arbitration by actively litigating his case to take advantage of being in

federal court.” Id. In Martin, the Ninth Circuit considered the course of the parties’ conduct

prior to the invocation of a right to compel arbitration in assessing whether a party had acted

inconsistently. Id. at 1125-26. The conduct considered included filing an answer, engaging in

depositions and other discovery, seeking disposition of claims on the merits, and protracted

delays in filing a motion to compel arbitration. Id.

       In the present case, Defendants were served with this action in April 2019 and promptly

removed to federal court. Defendants filed a motion to dismiss challenging Plaintiff’s standing

to maintain the claim, which the Court granted. After Plaintiff filed the FAC, Defendants’

promptly filed the instant motion, less than four months after they were served with the original

Complaint. In light of the limited litigation that has taken place in this case and the short

timeframe, the Court cannot find that Defendants have engaged in conduct inconsistent with the

right to compel arbitration.

       With respect to the third element, prejudice, Plaintiff has failed to meet its burden.

Defendants’ actions are not the cause of any prejudice suffered by Plaintiff in this case. Plaintiff

opted to wait for months after the alleged repudiation of the Lease before filing a civil action for

breach of the Lease in Jackson County Circuit Court, rather than follow the mediation and

arbitration procedures clearly spelled out in the Lease itself. “To prove prejudice, plaintiffs must

show more than ‘self-inflicted’ wounds that they incurred as a direct result of suing in federal

court contrary to the provisions of an arbitration agreement.” Martin, 829 F.3d at 1126. As




Page 6 –OPINION & ORDER
Plaintiff has failed to meet its burden on two of the three elements, the Court concludes that

Defendants did not waive the arbitration provision of the Lease.

    B. Procedural Arbitrability

          Defendants seek to dismiss Plaintiff’s claim because (1) the sole remedies for breach of

the Lease agreement are mediation and arbitration and (2) the ninety-day time limit for initiating

those procedures under Section 14.5 of the Lease has elapsed. Plaintiff does not appear to

dispute that it failed to timely follow the procedures for mediation or arbitration, but instead

seeks to remedy that failure by amending the complaint.

          Fundamentally, this is a question of timeliness and the resolution of such procedural

arbitrability issues are presumptively reserved for the arbitrator. Local Joint Executive Bd., 911

F.3d at 596. The Court cannot, therefore, resolve this case on a motion to dismiss and the

question of whether Plaintiff is time-barred from pursuing its claim must be resolved by the

appropriate arbitrator.

    II.      Motion to Compel Arbitration

          As an alternative to dismissal, Defendants seek an order compelling arbitration of the

Plaintiff’s claim.

          The Federal Arbitration Act (“FAA”) “provides that any arbitration agreement within its

scope shall be valid, irrevocable, and enforceable, and permits a party aggrieved by the alleged . .

. refusal of another to arbitrate to petition any federal district court for an order compelling

arbitration in the manner provided for in the agreement.” Chiron Corp. v. Ortho Diagnostic Sys.,

Inc., 207 F.3d 1126, 1130 (9th Cir. 2000) (internal quotation marks and citations omitted); 9

U.S.C. §§ 2, 4. “The FAA requires federal district courts to stay judicial proceedings and

compel arbitration of claims covered by a written and enforceable arbitration agreement.”




Page 7 –OPINION & ORDER
Nguyen v. Barnes & Noble, Inc., 763 F.3d 1171, 1175 (9th Cir. 2014) (internal citation omitted);

9 U.S.C. § 3.

       “The FAA limits the district court’s role to determining whether a valid arbitration

agreement exists and whether the agreement encompasses the disputes at issue.” Nguyen, 763

F.3d at 1175. “Like other contracts, arbitration agreements can be invalidated for fraud, duress,

or unconscionability.” Chavarria v. Ralphs Grocery Co., 733 F.3d 916, 921 (9th Cir. 2013). In

determining whether an arbitration agreement encompasses the dispute at issue, courts must be

mindful that “arbitration is a matter of contract and a party cannot be required to submit to

arbitration any dispute which he has not agreed so to submit.” AT&T Techs., Inc. v. Commc’ns

Workers of Am., 475 U.S. 643, 648 (1986) (internal quotation marks and citation omitted). Any

doubts as to the scope of an arbitration agreement should be resolved in favor of arbitrability.

Simula v. Autoliv, Inc., 175 F.3d 716, 721 (9th Cir. 1999).

       In the present case, there does not appear to be any dispute that a valid arbitration

agreement exists between the parties. Except for the timeliness and waiver issues discussed in

the previous section, neither party has advanced any argument to suggest that the arbitration

clause is unenforceable. Nor do the parties appear to dispute that Plaintiff’s claim falls within

the scope of the Lease’s arbitration clause. Indeed, as discussed in the following section,

Plaintiff seeks to amend the complaint to include a claim for the appointment of an arbitrator.

       The Court therefore concludes that a valid arbitration agreement exists and that Plaintiff’s

claim falls within the scope of that agreement. As previously discussed, the question of

timeliness is a matter of procedural arbitrability and must be resolved by the arbitrator. The

Court therefore GRANTS Defendants’ Motion to Compel Arbitration and this case will be

stayed pending resolution of those proceedings.




Page 8 –OPINION & ORDER
   III.      Motion to Amend

          Plaintiff seeks leave to amend the complaint. Plaintiff’s proposed second amended

complaint acknowledges that the Lease contains an arbitration provision and “petitions the Court

for the appointment of an arbitrator to arbitrate the claims and defenses raised by any named

Party in connection with any controversy arising out of the lease.” ECF No. 21.

          Federal Rule of Civil Procedure 15(a) provides a party may amend a pleading after a

responsive pleading has been filed only by leave of the court unless the opposing party consents

to the amendment. Rule 15(a) also provides that leave to amend “should be freely given when

justice so requires.” This policy is to be applied with “extreme liberality.” United States v.

Webb, 655 F.2d 977, 979 (9th Cir. 1981) (citation omitted). Leave to amend under Rule 15(a)

involves consideration of factors including undue delay, bad faith, futility, and prejudice to the

defendant. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (citing

Foman v. Davis, 371 U.S. 178, 182 (1962)).

          A proposed amendment to the complaint “is futile only if no set of facts can be proved

under the amendment . . . that would constitute a valid and sufficient claim or defense.”

Sweaney v. Ada Cnty., 119 F.3d 1385, 1393 (9th Cir. 1997) (internal quotation marks and

citation omitted).

          Plaintiff contends that the proposed amendment will relate back to the original complaint

and cure its failure to submit a written demand for arbitration within the time allowed under the

Lease. Rule 15(c)(1)(B) requires that, in order for an amendment to relate back to the date of the

original pleasing, the amendment must assert “a claim or defense that arose out of the conduct,

transaction, or occurrence set out—or attempted to be set out—in the original pleading.”




Page 9 –OPINION & ORDER
       Defendant argues that the proposed amendment would be futile. The Court agrees. As

discussed in the preceding sections, the Court has granted Defendants’ Motion to Compel

Arbitration and timeliness is a matter for the arbitrator to resolve. As to futility, Plaintiff does

not allege or argue that it made a timely written demand for arbitration, as required by the Lease

and this amendment does nothing to cure that defect. The proposed amendment is also

inconsistent with the Lease’s express procedures for appointing an arbitrator, which require first

an attempt to identify a mutually agreeable choice and, if no agreement can be made, recourse to

the presiding judge of the local circuit court for appointment of an arbitrator. The Court

concludes that the proposed amendment would be futile and so Plaintiff’s Motion for Leave to

File an Amended Complaint is DENIED.

                                          CONCLUSION

       For the reasons discussed above, Plaintiff’s Motion for Leave to File an Amended

Complaint, ECF No. 21, is DENIED. Defendants’ Alternative Motion to Compel Arbitration, ECF

No. 19, is GRANTED and this case is STAYED pending arbitration. The parties are directed to

submit a joint status report on this case ninety (90) days from the date of this Opinion & Order.

       It is so ORDERED and DATED this 9th day of December, 2019.


                                               s/Michael J. McShane
                                               MICHAEL McSHANE
                                               United States District Judge




Page 10 –OPINION & ORDER
